Citation Nr: 0303759	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  03-04 195	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1973 to September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of January 2000 and 
September 2001 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, each of which 
denied service connection for Hepatitis B.  


REMAND

This case must be remanded to the RO to afford the claimant 
the requested hearing before a traveling Veterans Law Judge 
of the Board of Veterans' Appeals.

The record shows that in a statement submitted in July 2002 
on VA Form 9, the claimant requested a hearing at the RO 
before a traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  Although the February 2003 Substantive 
Appeal (VA Form 9) was submitted by the veteran's 
representative, in which it was indicated a Board hearing was 
not desired, the veteran has not withdrawn his written 
request for such a hearing.  Thus, to insure that the 
veteran's due process rights are protected, this case is 
REMANDED to the RO for the following action:

The veteran should be scheduled for the 
next available Travel Board hearing 
before a Veterans Law Judge of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


